        Case 1:20-cv-01437-CKK Document 30-3 Filed 07/01/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLUMBIA


MOHAMED SOLTAN,

                Plaintiff,                         Case No. 1:20-cv-01437-CKK

       v.

HAZEM ABDEL AZIZ EL BEBLAWI,

                Defendant.




                                  [PROPOSED] ORDER
       Upon consideration of Defendant HAZEM ABDEL AZIZ EL BEBLAWI’s Consent Motion

to Correct Memorandum In Support of Motion to Dismiss (“Motion”), it is hereby ORDERED that

the motion is GRANTED. The Court hereby accepts Exhibit A to the Motion as replacing the
existing Docket 25-1 and will treat Exhibit A as the operative Memorandum In Support of

Defendant’s Motion to Dismiss going forward.



       Dated:


                                                    HON. COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                               1
